Opinion issued April 10, 2014.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-13-00904-CV
                             ———————————
                        IN RE ALI CHOUDHRI, Relator



              Original Petition on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Ali Choudhri, has filed a petition for writ of mandamus, contending

that respondent, the Honorable Alexandra Smoots-Hogan, abused her discretion in

denying relator’s motion to strike the intervention of real party in interest, Lloyd E.

Kelley.1 Relator has filed a motion to dismiss the petition, stating that the parties


1
      The petition identifies the underlying case as Ali Choudhri v. Latif & Company a/k/a
      Abdullatif & Company, L.L.C., Osama Abdullatif, Individually, Osama Abdullatif a/k/a
      Latif & Company, Elbar Investments, Inc., and Vincent Bustamante, Cause No. 2012-
are seeking to resolve their dispute. Cf. TEX. R. APP. P. 42.1(a). Neither real party

in interest nor respondent has expressed opposition to the motion. See TEX. R. APP.

P. 10.1(a)(5), 10.3(a)(2). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      We grant relator’s motion to dismiss and dismiss the petition for writ of

mandamus.

                                   PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




      40365, in the 164th District Court of Harris County, Texas, the Honorable Alexandra
      Smoots-Hogan, presiding.
                                           2